DETAILED ACTION
Claims 1-20 are pending.
The office acknowledges the following papers:
Claims, specification, and remarks filed on 9/2/2021.

	Withdrawn objections and rejections
The specification objections have been withdrawn due to amendment.
The drawing objections for claims 2-3, 6, 11, 15-16, and 19 have been withdrawn.
The 35 U.S.C. 101 rejection for claim 20 has been withdrawn due to amendment.
The 35 U.S.C. 112(a) rejections for claims 11, 13, and 19 have been withdrawn due to amendment.
The 35 U.S.C. 112(b) rejections for claims 10-13 and 18-19 have been withdrawn due to amendment.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations from claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

New Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 12-13, and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
Claims 10 and 18 recite “wherein the first storage device is associated with an adder and the second storage device is associated with an incrementor” (emphasis added). Figure 3 elements 100 and 200 respectfully show a first and second storage device. Figure 3 elements 51-52 shows a first and second accumulation unit. Element 51 can be considered to be “associated with” the first storage device element 100. However, accumulation unit 52 isn’t considered “an incrementor”. The term “incrementor” exists three times in specification paragraphs 111 and 140. Paragraph 111 contains language that was previously rejected as indefinite. Paragraph 140 states that “the associated bits in the second storage device 200 are implemented as adder bits rather than part of an incrementor because the incrementor can only change one bit at a time, not multiple bits at a time.” (emphasis added).
Claims 12-13 and 19 are rejected due to their dependency.

New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (U.S. 2018/0276534), in view of Official Notice.
As per claim 1:
Henry disclosed a method of operating an accumulation process in a data processing apparatus, the accumulation process comprising a plurality of accumulations which output a respective plurality of accumulated values, each based on a stored value and a computed value generated by a data processing operation, the method comprising:
storing a first accumulated value, the first accumulated value being one of said plurality of accumulated values, into a first storage device comprising a plurality of single-bit storage elements (Henry: Figures 2, 6A, and 7-8 elements 126 and 202, paragraphs 77, 80, 91, 102, and 119-120)(The accumulator (i.e. first storage device) stores a 41-bit accumulated value. The plurality of neural processing units (NPUs) store a plurality of accumulated values.);
determining that a first predetermined trigger has been satisfied with respect to the accumulation process (Henry: Figures 1 and 4-5 element 128, paragraphs 73, 91, and 98-100)(The multiplication-accumulate rotate instruction repeats MAC execution for 511 clock cycles. The sequencer fetches instructions from program memory and is able to fetch the next instruction after detecting the multiplication-accumulate rotate instruction has executed for 511 clock cycles (i.e. first predetermined trigger). In addition, official 
in response to the determining, storing at least a portion of a second accumulated value, the second accumulated value being one of said plurality of accumulated values, into a second storage device (Henry: Figures 1-2, 4-6A, and 7-8 elements 122 and 133, paragraphs 82-83, 93, 101, and 119-121)(After the multiplication-accumulate rotate instruction finishes execution, the accumulation results are selectively compressed and written back to the data RAM (i.e. second storage device).); 
determining that a second predetermined trigger has been satisfied with respect to the second storage device (Henry: Figures 1-2, 4-6A, and 7-8 elements 122 and 133, paragraphs 77, 93, 101, and 119-120)(After the multiplication-accumulate rotate instruction repeats MAC execution for 511 clock cycles and performs an activation function, a write-back to the DATA RAM occurs in clock cycle 514. Detecting this clock cycle has occurred/passed (i.e. second predetermined trigger) determines that the operation has started/completed writing execution results to memory. Additionally in view of the above official notice, a decrementing counter value for the repeating instruction is added to detect when the operation has started/completed writing execution results to memory upon reaching zero.); and 
in response to determining that the second predetermined trigger has been satisfied, outputting the second accumulated value for use in a data processing operation 
As per claim 2:
Henry disclosed the method of claim 1, wherein the first predetermined trigger is based on at least one of a maximum value and a minimum value that the first storage device can store or a number of cycles, N, of accumulation (Henry: Figures 1 and 4-5 element 128, paragraphs 73, 91-92, and 100-101)(The multiplication-accumulate rotate instruction repeats for 511 clock cycles. The sequencer fetches instructions from program memory and is able to fetch the next instruction after detecting the multiplication-accumulate rotate instruction has executed for 511 clock cycles (i.e. predetermined trigger). In addition, in view of the above official notice, a decrementer is implemented that is detected when a repeat count has reached zero (i.e. predetermined trigger). In both instances, the predetermined trigger is based on a number of cycles of accumulation.).
As per claim 3:
Henry disclosed the method of claim 1, wherein the first predetermined trigger is based on an expected result of the data processing operation determined prior to the expected result being generated by the data processing operation (Henry: Figures 1 and 4-5 element 128, paragraphs 73, 91-92, and 100-101)(The multiplication-accumulate rotate instruction repeats for 511 clock cycles. The sequencer fetches instructions from program memory and is able to fetch the next instruction after detecting the 
As per claim 4:
Henry disclosed the method of claim 1, wherein the first storage device is in a primary memory level (Henry: Figure 2 element 202, paragraph 80) and the second storage device is in a secondary memory level (Henry: Figures 1 and 6A element 122, paragraph 70 and 102), the primary memory level being quicker to access than the secondary memory level (Henry: Figures 1-2 and 6A elements 122 and 202, paragraph 70, 80, and 102)(The accumulator memory type isn’t explicitly specified in Henry. Official notice is given that accumulator storages can be implemented as registers for the advantage of faster access speeds as compared to RAM storages. Thus, it would have been obvious to one of ordinary skill in the art to implement the accumulator as a register for the advantage of accessing the accumulated value faster than accessing values in the data RAM.).
As per claim 5:
Henry disclosed the method of claim 1, comprising accumulating the first accumulated value, wherein accumulating the first accumulated value comprises performing N cycles of accumulation of a value stored in the first storage device and a computed value generated by the data processing operation (Henry: Figures 2 and 4-5 elements 202 and 242-246, paragraphs 80, 90-91, and 97-100)(The multiply-accumulate 
As per claim 6:
Henry disclosed the method of claim 5, wherein storing into the second storage device occurs at a rate of 1/N relative to the rate of storing into the first storage device (Henry: Figures 1-2, 4-6A, and 7-8 elements 122 and 133, paragraphs 82-83, 93, 101, 116, and 119-121)(After the multiplication-accumulate rotate instruction finishes execution, the accumulation results are selectively compressed and written back to the data RAM (i.e. second storage device). Storing the overall accumulation result occurs once as compared to 512 storage occurrences into the accumulator.).
As per claim 7:
Henry disclosed the method of claim 1, wherein the first storage device comprises a plurality of registers and the method further comprises:
accumulating the first accumulated value in a first register of the plurality of registers (Henry: Figures 1-2 and 6A element 202, paragraph 70, 80, and 102)(The accumulator memory type isn’t explicitly specified in Henry. Official notice is given that accumulator storages can be implemented as registers for the advantage of faster access speeds as compared to RAM storages. Thus, it would have been obvious to one of ordinary skill in the art to implement the accumulator as a register for the advantage of accessing the accumulated value faster than accessing values in RAM storage.).
in response to the determining:
reading the first accumulated value into an intermediate storage device (Henry: Figures 2, 4-5, and 30 element 212 and 3038, paragraphs 82, 92, 101, 
storing a third accumulated value into a second register of the plurality of registers based on a computer value generated by the data processing operation (Henry: Figures 2, 4-5, and 6B element 202 and 612-614, paragraphs 80, 109-110, and 116)(In view of the above official notice, the accumulators are implemented as registers for storage. A second layer of processing uses different weights for accumulation calculations. This second layer of processing occurs after the first layer completes and writes results to the accumulator registers.).
As per claim 8:
Henry disclosed the method of claim 1, wherein storing at least a portion of the second accumulated value into the second storage device comprises:
converting the second accumulated value from an integer value to a floating-point value (Henry: Figure 2 element 212, paragraph 80)(Henry disclosed the adder and multiplier being used for integer data values. Official notice is given that data can be converted and stored by the same instruction for the advantage of increased code density. Thus, it would have been obvious to one of ordinary skill in the art to implement converting integer accumulated values to floating-point values prior to storage in the data RAM.).
As per claim 9:
Henry disclosed the method of claim 8, where the floating-point value is in the 
As per claim 11:
Henry disclosed the method of claim 8, wherein the first storage device is configured to store binary values (Henry: Figures 2 and 7-8 element 202, paragraphs 80 and 119-120)(The accumulator (i.e. first storage device) stores a 41-bit accumulated value.) and the second storage device is configured to store Gray coded values (Henry: Figures 1 and 6A element 122, paragraph 70 and 102)(The data RAM is configured to store bit values. Gray codes are binary bit values where each successive value differs by a single bit. Thus, the data RAM of Henry is configured to store Gray coded values. In addition, official notice is given that data RAMs can store Gray coded values for the advantage of implementing easier error correction. Thus, it would have been obvious to one of ordinary skill in the art to implement storing Gray coded values in the data RAM to facilitate easier error correction.).
As per claim 14:
Claim 14 essentially recites the same limitations of claim 1. Claim 14 additionally recites the following limitations:
an arithmetic logic unit (ALU) configured to perform a data processing operation (Henry: Figure 2 elements 242-244, paragraph 80);

a second storage device (Henry: Figure 1 element 122, paragraph 70); and
control logic configured to perform a method of operating an accumulation process in a data processing apparatus, the accumulation process comprising a plurality of accumulations which output a respective plurality of accumulated values, each based on a stored value and a computed value generated by a data processing operation (Henry: Figures 1 and 4 element 128, paragraphs 73 and 87)(The sequencer (i.e. control logic) fetches instructions from program memory and executes them in the neural network unit.).
As per claim 15:
The additional limitation(s) of claim 15 basically recite the additional limitation(s) of claim 2. Therefore, claim 15 is rejected for the same reason(s) as claim 2.
As per claim 16:
The additional limitation(s) of claim 16 basically recite the additional limitation(s) of claim 3. Therefore, claim 16 is rejected for the same reason(s) as claim 3.
As per claim 17:
The additional limitation(s) of claim 17 basically recite the additional limitation(s) of claim 4. Therefore, claim 17 is rejected for the same reason(s) as claim 4.
As per claim 20:
Claim 20 essentially recites the same limitations of claim 1. Therefore, claim 20 is rejected for the same reasons as claim 1.

Response to Arguments
The arguments presented by Applicant in the response, received on 9/2/2021 are partially considered persuasive.	
Applicant argues regarding the drawings:
“The applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented. When the nature of such subject matter admits of illustration by a drawing and the applicant has not furnished such a drawing, the Commissioner may require its submission within a time period of not less than two months from the sending of a notice thereof. (emphasis added) It is clear from the above-highlighted text, that drawings in a patent application are only required, "where necessary for the understanding of the subject matter to be patented." (35 U.S.C. § 113; See also 37 C.F.R. 1.81(a)). Applicant respectfully submits that drawing(s) are NOT "necessary for the understanding of the subject matter" recited in claims 2, 3, 6, 11, 13, 15, 16 and 19. (35 U.S.C. § 113, emphasis added). Indeed, it is difficult to understand how drawing(s) would even aid in understanding the subject matter recited in claims 2, 3, 6, 11, 13, 15, 16 and 19 of: "wherein the predetermined trigger is based on at least one of a maximum value and a minimum value that the first storage device can store or a number of cycles, N, of accumulation" (claims 2 & 15, emphasis added); "wherein the predetermined trigger is based on an expected result of the data processing operation determined prior to the expected result being generated by the data processing operation" (claims 3 & 16, emphasis added); "wherein storing into the second storage device occurs at a rate of 1/N relative to the rate of storing into the first storage device" (claim 6, emphasis added); "wherein the adder of the first storage device is configured to store binary values and the incrementor of the second storage device is configured to store Gray coded values (claims 11 & 19, emphasis added); "wherein the first value is a signed binary value, and the method further comprises: determining that the portion of the second value is outside a predetermined range of an intermediate storage device that defines a maximum storable value and a minimum storable value of the intermediate storage device; and storing the portion of the second value into the incrementor" (claim 13, emphasis added).”  

This argument is partially found to be persuasive for the following reason. The examiner agrees that the trigger types (i.e. claims 2-3 and 15-16), memory access/write rates (i.e. claim 6), and stored data types (i.e. claims 11 and 19) aren’t needed to be show in the drawings for understanding the claimed invention. As such, these objections 
Applicant argues for claims 1, 14, and 20:
“Regarding the obviousness rejection of independent claim 1 over Henry and Official Notice, claim 1 has been amended here to specify "determining that a second predetermined trigger has been satisfied with respect of the second storage device", and "in response to determining that the second predetermined trigger has been satisfied, outputting the second accumulated value for use in a data processing operation." (emphasis added). While Henry discloses storing of data in a first memory (an accumulator) and discloses that once a number of accesses to the memory during a given period exceeds a threshold, compressing and writing the data to RAM, Applicant can find no disclosure or suggestion in Henry of storing both first and second accumulated values in storage and then outputting the second accumulated value for use in a further data processing operation when a second predetermined trigger is satisfied. (See, Henry, Figure 1 and paragraphs 0073, 0091, 0092, 0100, 0101). Henry discloses the storing of a compressed value in RAM, but there is no further processing of such data once a second predetermined trigger has been satisfied. (Id.).”  

This argument is not found to be persuasive for the following reason. Henry in figure 6B discusses processing a multiple layer operation. The first layer operation can be seen in figure 4. Upon write-back of the first layer data and detecting that another layer requires processing, the processor updates the NNU program for the second subsequent layer. As part of this update, layer N+1 reads data from the previous layer N from the DATA RAM for processing. More specifically, figure 4 show a first layer writing accumulated execution results to row 16 of the DATA RAM. Paragraph 112 describes that the next layer reads the results in row 16 of the DATA RAM. Thus, the execution results of the first layer (i.e. second accumulated value) is outputted from the DATA RAM for processing of the second layer.

	Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183